
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.13


         BOISE CASCADE CORPORATION

SUPPLEMENTAL HEALTHCARE PLAN FOR EXECUTIVE OFFICERS

Amended January 1, 2003

--------------------------------------------------------------------------------

SUPPLEMENTAL HEALTHCARE PLAN FOR EXECUTIVE OFFICERS

INTRODUCTION

Boise Cascade Corporation (the "Company") has adopted a Supplemental Healthcare
Plan for Executive Officers (the "Plan") in addition to the Medical, Dental, and
Vision Programs (the "Healthcare Programs") available under the Company's
Comprehensive Welfare Benefit Plan. While you share in the cost of your medical
care by paying a monthly contribution, a deductible, and a percentage of the
remaining expenses, the combination of the plans pays most of the major charges
for covered healthcare expenses for you and your dependents.

WHO IS ELIGIBLE

As an executive officer of the Company, you are automatically eligible for
coverage under the Plan. Your dependents' coverage under the Plan will become
effective on the same date that your own coverage begins.

Your dependents who are eligible for coverage under this Plan include your
spouse plus any unmarried children under age 23, if they do not regularly work
full-time and are dependent on you for support. Under certain circumstances, a
child with disabilities may be covered beyond age 23.

HOW BENEFITS BECOME PAYABLE

Medical, dental, and vision benefits become payable under this Plan after
benefits for covered charges under the Healthcare Programs have been applied to
medical, dental, or vision expenses incurred by you or your covered dependent.
The Plan will pay 100% of the remaining charges for the treatment, services, and
supplies listed under "What the Plan Covers." Amounts applied to the deductible
and copayments under the Healthcare Programs are not covered under this Plan.

The deductible and copayment amounts under the Prescription Drug Program are not
covered under this Plan.

WHAT THE PLAN COVERS

Medical expenses incurred will be reduced by the amount considered as covered
charges under the Medical Program. The Plan will pay 100% of the remaining
charges for the following medical expenses:

•Hospital room and board charges. •Hospital intensive care (ICU) and cardiac
care unit (CCU) charges. •Hospital services and supplies (inpatient or
outpatient). •Medical treatment or surgery by a physician. •Outpatient surgical
facility services and supplies. •Private-duty nursing by a registered nurse
(R.N.), a licensed vocational nurse (L.V.N.), or a licensed practical nurse
(L.P.N.) upon the written recommendation of a physician. •Ambulance service.
•Immunizations. •Anesthetics and oxygen and their administration. •Rental or
purchase (at the Company's option) of approved durable medical equipment and
appliances. •Physical therapy by a licensed physiotherapist for treatment by
physical or mechanical means only. •Outpatient rehabilitative speech and
occupational therapy. Care must be provided by a licensed therapist who is
referred and supervised by a licensed physician. •Blood and blood plasma which
are not replaced by donation, and their administration. •Diagnostic x-rays and
laboratory tests. •Extended-care facility confinement, including services and
supplies. •Medical social services while a patient is in an extended-care
facility. •Psychiatric care provided by a physician.

2

--------------------------------------------------------------------------------

•Mammograms.

The Plan will also pay 100% of the remaining charges for vision exams,
eyeglasses, contact lenses, hearing aids, and dental expenses (including
orthodontia and expenses for repair and maintenance of covered items) after
benefits under the Healthcare Programs have been applied.

WHAT THE PLAN DOES NOT COVER

Expenses for items shown in the list that follows are not covered under the
Plan:

•Injury or illness resulting from war or an act of war, whether declared or
undeclared. •Items payable by workers' compensation or any other government
program. •Items for which no charge would have been made in the absence of
medical coverage, or items for which you are not legally obligated to pay.
•Prescription drugs obtained through the Company's Prescription Drug Program.
•Items for which the Company, by law or regulation, may not provide benefits.
•Medical services rendered prior to the date your coverage by this Plan began.
•Charges which are applied to the deductible and copayments under the Healthcare
Programs.

HEALTH CARE CLAIMS

The necessary forms to file a claim for covered health care expenses under this
Plan are available from HR Services in Boise, Idaho, telephone 1-800-237-3459 or
(208) 384-7172.

PLAN ADMINISTRATION, ERISA RIGHTS

The Your Health Benefits booklet (the summary plan description) identifies the
Plan administrator and explains your ERISA rights under this Plan. If a dispute
or disagreement arises regarding terms of coverage or benefits provided under
this Plan, you must use the claims/appeal processes described in that booklet.

CONTINUATION OF COVERAGE/QUALIFIED MEDICAL CHILD SUPPORT ORDERS

The Plan is subject to the requirements of federal law as they relate to
continuation of medical benefits pursuant to provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA") and to "Qualified Medical
Child Support Orders" under the Omnibus Budget Reconciliation Act of 1993. These
requirements are described in more detail in the Your Health Benefits booklet.

SOURCE OF FUNDING

This Plan is self-insured by the Company. Payments for benefits under this Plan
are made from the general assets of the Company as benefits become payable.

TAXABILITY

All benefits payable under this Plan are considered taxable income to you, are
subject to tax withholding requirements, and will be reflected in your Form W-2
earnings.

COVERAGE DURING A LEAVE OF ABSENCE

Your medical coverages may be continued while you are still employed by the
Company but are not actively at work because of an accident or illness or
certain other company-approved leaves of absence. Under such conditions,
coverage will continue in keeping with the provisions of the leave.

WHEN YOUR COVERAGE ENDS

Your coverage under the Plan ends on the earliest of the following dates:

•On the date your employment with the Company ends. •On the date you become
ineligible to participate in these coverages—for example, if you cease to be an
executive officer of the Company. •On the date the Company elects to discontinue
this Plan.

3

--------------------------------------------------------------------------------



WHEN YOUR DEPENDENTS' COVERAGE ENDS

Your dependents' coverage under this Plan ends on the earliest of the following
dates:

•On the date your coverage ends. •On the date your dependent ceases to be
eligible because of a change in age or dependent status as defined under the
specifically named medical plan. •On the date your dependent begins active duty
in the armed forces of any country, state, or international organization. •On
the date the Company elects to discontinue this Plan.

The Company expressly reserves the right to amend or terminate this Plan at any
time. Coverage under this Plan is not and should not be deemed to create a
contract of employment and under no circumstances shall be construed to give any
participant a right to remain an employee or officer of the Company for any
period. Any participant in this Plan is employed solely at the will of the
Company.

To the extent not governed by federal law, this Plan will be construed according
to the laws of the state of Idaho. In the event any lawsuit or legal action is
brought (by any party, person, or entity regarding this Plan, benefits
hereunder, or any related issue), such action or suit may be brought only in
Federal District Court in the District of Idaho.

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.13

